Exhibit 10.7
 
 
 
MUTUAL NON-DISCLOSURE AGREEMENT


This Agreement is made as of the 31st day of October, 2008, by and among:


(1)
INDUFLEX HOLDING NV, a Belgian company, with a registered office at 2000
Antwerp, Frankrijklei 78 and registered with the Crossroads Bank of Enterprises
under enterprise number 0807.149.569 (the “Buyer”); and

 
(2)
ROGERS INDUFLEX NV (formerly UCB Induflex NV, and soon to be renamed with a name
omitting any reference to “Rogers”), a Belgian corporation having its registered
office at Ottergemsesteenweg 799, 9000 Ghent, Belgium and registered with the
Crossroads Bank of Enterprises under enterprise number 0427693784 (the
“Company”); and

 
(3)
ROGERS CORPORATION, a Massachusetts corporation having its headquarters at One
Technology Drive, Rogers, CT 06263 (“Seller”).

 
WHEREAS:


(A)  
The Buyer and the Seller have entered into that certain Stock Purchase
Agreement, dated as of the date hereof (the "Stock Purchase Agreement"),
providing for, among other things, the acquisition by Buyer of all of the issued
and outstanding shares of the Company.



(B)  
An important portion of the value of the Company resides in its know-how and
other intellectual property, relating to the development, manufacture and sale
of laminates, coated tapes and films for purposes of shielding, insulating,
barring and identification (the “Business”), and the Buyer seeks to protect that
intellectual property (which is also known to certain personnel of the Seller)
from disclosure to third parties, and from use by the Seller in ways other than
those permitted by the various agreements between Seller and the Buyer and/or
the Company, including without limitation the Production License Agreement
between the Company and the Seller, and the Non-Competition Agreement between
the Buyer and the Seller, both of even date herewith.



(C)  
Seller likewise has an interest in making sure that confidential information
relating to the Seller and not primarily to the Company which may remain in the
possession of the Company and/or its personnel not be disclosed by the Company
to third parties or used for purposes other than bona fide business purposes of
the Company.



NOW, THEREFORE, in consideration of their mutual disclosures to each other,  and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1.         Confidential Information


As used herein, the term “Information” shall mean and include any and all
hardware, software, algorithms, trade secrets, know-how, information, business
plans, marketing plans, customer and supplier lists, and other business data,
financial statements, projections, lists, reports, studies, findings, formulae,
specifications, designs, inventions, and other data or knowledge of any kind,
regardless of the form of media upon which it appears (and specifically
including electronic or computer data and computer software).  “Confidential
Information” shall mean and include (a) any and all confidential or proprietary
Information in the possession of the Company or the Buyer which relates
primarily to the Seller (other than that which is provided by Seller in
connection with Buyer’s acquisition of the Company), and (b) any and all
confidential or proprietary Information in the possession of the Seller which
relates to the Company and the Business; and in either such case either (i) is
reasonably self-evident as being confidential or proprietary  in nature, it
being understood, for the avoidance of doubt, that customer and supplier lists,
business plans, marketing plans and similar business data shall in any event be
considered as Confidential Information, or (ii) is so marked (if in tangible
form), indicating that such Information is proprietary or confidential.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Confidential Information shall not mean or
include Information which the recipient clearly demonstrates in a written notice
delivered to the provider promptly upon discovery, recognition or receipt,
whichever first occurs:


(i)           through no fault of the recipient, was already available to the
trade or the general public at the time the confidential Information was
received or became available to the trade or the general public thereafter;


(ii)           was disclosed to the recipient by a third party which (a) had
legitimate possession thereof, (b) has the right to disclose such Confidential
Information to the receiving party, and (c) had not obtained such Confidential
Information from or through the recipient, directly or indirectly; or
 
2.             Use and Disclosure of Confidential Information


Each of the parties hereto shall hold in confidence and not disclose to others,
and shall not utilize in any manner whatsoever (except as permitted by the Stock
Purchase Agreement or by any of the Related Agreements, as defined therein), any
Confidential Information. Each of the parties shall use reasonable commercial
efforts to make sure that their respective employees and other personnel abide
by the obligations contained herein.
 
3.     Term.
 
This Agreement shall remain in effect for ten (10) years from the date hereof.


4.             Entire Agreement; Amendments and Modifications; Successors and
Assigns


This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof, and supersedes any and all written or oral
understandings or agreements with respect to the subject matter hereof. No term
hereof shall be amended, modified or changed, nor may any right hereunder be
waived, except by an instrument in writing duly executed and delivered by the
party sought to be charged therewith.  This Agreement may not be assigned by a
party without the specific written consent of the other party.  This Agreement
shall be binding upon permitted successors and assigns of the parties hereto.
Each party shall procure that its Affiliates (as defined in the Stock Purchase
Agreement) shall comply with this Agreement and this Agreement is also entered
into for the benefit of each party’s Affiliates.
 
Page 2 of 3

--------------------------------------------------------------------------------


 
5.           Equitable Enforcement.


  Each party hereto hereby confirms that damages at law may be an inadequate
remedy for the breach or threatened breach of this Agreement and agrees that, in
the event of a breach or threatened breach by a party of any provision hereof,
the other party's rights and obligations hereunder shall be enforceable by
specific performance, injunction, or other equitable remedy, in addition to and
not in lieu of any rights to damages at law or other rights provided by statute
or otherwise for a breach or threatened breach of any provision
hereof.  Accordingly, each party hereto hereby waives and agrees not to assert
any objection to such equitable relief based upon the purported existence of an
adequate remedy at law, notwithstanding that another party may also assert
claims for damages at law or other claims as an alternative to, or in addition
to, such equitable relief.


6.           Captions.
 
  Captions are for convenience only and shall not be deemed to be a part of this
Agreement, nor shall be taken into any consideration in the interpretation
hereof.
 
7.   Governing Law.
 
  This Agreement shall be governed by and interpreted in accordance with the law
of the Belgium, and exclusively enforced by the courts of competent jurisdiction
located therein.


 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above set forth.
 
 

 
 
     
ROGERS INDUFLEX NV
         
 
By:
/s/ J. D. Ludvigsen
       
Name and title:
J. D. Ludvigsen, Managing Director
         

 
 

 
 
     
INDUFLEX HOLDING NV
         
 
By:
/s/ Hans Vanoorbeek
       
Name and title:
Hans Vanoorbeek, as Managing Director of

Gevepe BVBA, Managing Director of Induflex Holding NV
         

 
 

 
 
     
ROGERS CORPORATION
         
 
By:
/s/ Luc Van Eenaeme
       
Name and title:
Luc Van Eenaeme, Vice President Rogers Europe
         

 
 
 
 
Page 3 of 3